t c memo united_states tax_court thomas w allibone petitioner v commissioner of internal revenue respondent docket no 15399-15w filed date steven n berk and stephen j rosen for petitioner marianna lvovsky and john t arthur for respondent memorandum opinion colvin judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction for the reasons discussed below we will deny respondent’s motion petitioner commenced this whistleblower proceeding pursuant to sec_7623 respondent then moved to dismiss for lack of jurisdiction and petitioner filed an opposition to respondent’s motion a hearing was held on date for purposes of deciding respondent’s motion we consider the undisputed information in the pleadings respondent’s motion and the documents attached to the motion and petitioner’s opposition background petitioner resided in pennsylvania when he filed the petition petitioner filed a form_211 application_for award for original information dated date with the internal_revenue_service irs the form_211 was sent for processing to the irs whistleblower office in st cloud minnesota whistleblower office steven j mitzel a management analyst with the whistleblower office signed and dated the final_determination letter in this case on date mr mitzel’s standard practice is to deliver final_determination letters to the unposted mail at the collection bin at the group secretary’s desk and then to record the action in the irs e-trak claim action listing which mr mizel did pincite a m on may with respect to the unless otherwise indicated section references are to the internal_revenue_code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar determination_letter at issue here the standard practice of the whistleblower office is that the secretary applies postage to all mail in the unposted mail bin and delivers the outgoing mail to a u s postal service mailbox pincite p m every business_day usps customarily collects the mail from the outgoing mail box pincite p m each business_day the secretary was working on date according to his declaration pincite a m on may mr mitzel called petitioner’s attorney mr berk and told him the final_determination letter had been mailed mr mitzel’s declaration states that he documented the phone call by making an e-trak entry however there is no e-trak entry referring to that call petitioner filed the petition in this case on date days after may discussion the issue for decision is whether the petition filed on date days after respondent asserts that the final_determination letter was mailed was timely filed within days of the mailing of the irs’ final_determination letter if the petition was timely filed we have jurisdiction with respect to the final_determination if not the case must be dismissed for lack of jurisdiction i introduction the tax_court may exercise jurisdiction only to the extent expressly provided by congress see sec_7442 66_tc_61 see eg rules b sec_7623 provides that this court has jurisdiction with respect to matters addressed in any determination made in response to a whistleblower claim under sec_7623 more specifically sec_7623 provides that a ny determination regarding an award under paragraph or may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter thus this court has jurisdiction under sec_7623 when the irs makes any determination regarding an award under paragraph or and a petition invoking our jurisdiction over that matter is timely filed see 137_tc_37 ii analysis to prevail respondent must show through direct evidence that the whistleblower office mailed the final_determination letter more than days before petitioner filed the petition on date see id pincite the commissioner is generally entitled to a rebuttable_presumption of delivery upon presentation of evidence of proper mailing see id pincite citing 285_us_427 997_f2d_335 7th cir and 918_f2d_15 2d cir in kasper we held that the 30-day period for timely filing a petition under sec_7623 begins on the date of the mailing or personal delivery of the determination notice and that the commissioner’s submission of indirect evidence such as testimony of habit or standard business practice is insufficient to prove the date of mailing of a final_determination letter in a whistleblower case id pincite in kasper we said we cannot find that compliance with standard operating procedures within the whistleblower office standing alone permits a finding that the denial letters in question were mailed to petitioner t he commissioner must prove by direct evidence the date and fact of mailing or personal delivery of the notice to the whistleblower id pincite respondent relies on records that mr mitzel created e-trak entries and a declaration attached to the motion which show that assuming the whistleblower office’s standard business practices were followed here the final_determination letter was mailed on date respondent has not produced a certified mailing receipt or any other direct evidence showing that the final_determination letter was mailed on date or any other date thus respondent relies on the standard operating procedures within the whistleblower office to establish the mailing date at issue here we rejected that approach in kasper v commissioner t c pincite respondent contends that the circumstances of the mailing of the final_determination letter in this case are distinguishable from those in kasper because according to mr mitzel’s declaration mr mitzel’s e-trak system entry shows that he called petitioner’s counsel mr berk to tell him that the final_determination letter had been mailed respondent contends that mr mitzel’s phone call to petitioner’s counsel placed petitioner on actual notice that the final_determination letter was mailed on date giving him ample time to timely file his petition we disagree that a phone call establishes that the final_determination letter was mailed on may first the record is murky regarding the phone call while the affidavit says precisely when the call occurred and that an e-trak record was created the e-trak entries attached to the motion do not refer to such a call either way it does not matter because at best from respondent’s standpoint such a phone call would reflect mr mitzel’s belief that the final_determination letter had been or would be mailed but is not direct evidence of mailing we are aware of no authority for the notion that the running of the 30-day period under sec_7623 commences because of a phone call and respondent has presented no argument or rationale for such a holding here cf 117_tc_159 interpreting collection_due_process statute and regulations under sec_6330 to require a determination to be in the form of a written notice the exhibits attached to respondent’s motion and the mitzel declaration provide only evidence of the whistleblower office’s standard business practices concerning the mailing of final_determination letters this evidence does not satisfy the standard established by kasper to reflect the foregoing an appropriate order will be issued
